231 P.3d 166 (2010)
KITSAP ALLIANCE OF PROPERTY OWNERS, William Palmer and Ron Ross, Respondents,
v.
CENTRAL PUGET SOUND GROWTH MANAGEMENT HEARINGS BOARD, Futurewise, Hood Canal Environmental Council, Kitsap Citizens for Responsible Planning, Respondents,
Kitsap County, Petitioner,
Judith Krigsman, Jim Trainer, West Sound Conservation Council, Respondents.
No. 83883-6.
Supreme Court of Washington.
April 28, 2010.

ORDER
¶ 1 Department II of the Court, composed of Chief Justice Madsen and Justices Alexander, Chambers, Fairhurst and Stephens (Justice Sanders sat for Justice Chambers), at its April 27, 2010, Motion Calendar, considered whether review should be granted pursuant to RAP 13.4(b), and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the Petition for Review is granted and the case is remanded to the Court of Appeals Division Two for reconsideration in light of Engrossed House Bill 1653 (Chapter 107, Laws of 2010). The Respondent Kitsap Alliance of Property Owners' motion to strike supplemental memorandum and the Petitioner's motion to strike portions of Respondent's supplemental brief are passed to the Court of Appeals for determination.
For the Court
/s/MADSEN, C.J.
CHIEF JUSTICE